IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


TOM HENRY PARKS,

              Appellant,

 v.                                                       Case No. 5D18-1557

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed June 29, 2018

3.850 Appeal from the Circuit Court
for Volusia County,
Raul A. Zambrano, Judge.

Tom H. Parks, Perry, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kellie A. Nielan, Assistant
Attorney General, Daytona Beach, for
Appellee.

PER CURIAM.

       We affirm the order entered by the circuit court in Case No. 2017-100954-CFDL

denying Appellant’s Florida Rule of Criminal Procedure 3.850 motion for postconviction

relief filed in that case, albeit not for the reasons provided by the court. We do so without

prejudice to Appellant timely raising in Case No. 2007-000909-CFAWS his instant claim

that the forfeiture of gain time by the Department of Corrections (“DOC”) thwarted his plea

bargain, as that appears to be the case so affected by the forfeiture. See Dellahoy v.
State, 816 So. 2d 1253, 1253 (Fla. 5th DCA 2002) (“The DOC’s forfeiture of the gain time

cannot be countermanded by the court, but neither can that forfeiture thwart the plea

bargain.”).


       AFFIRMED, without prejudice.


TORPY, WALLIS, and LAMBERT, JJ., concur.




                                           2